Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JUANA RUIZ

           Plaintiff,

 v.                                      CASE NO:

 WAL-MART STORES EAST, LP,

           Defendant.
                                     /

       WALMART STORES EAST, LP.’S NOTICE OF REMOVAL

      Defendant, WALMART STORES EAST, LP, (“Walmart”), by and

through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441

and 1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, removes

to this Court the action filed in the 20th Judicial Circuit Court in and for Collier

County, Florida, Case No. 2021-CA-893, with full reservation of rights,

exceptions, and defenses, and in support thereof states:

                              I.   BACKGROUND

      1.      On or about March 26, 2021, Plaintiff commenced this action by

filing a Complaint against Walmart Stores East, LP. in the 20th Judicial

Circuit Court in and for Collier County, Florida. (See Pl.’s Compl. attached as

Ex. A.) The Complaint was served on Walmart on April 19, 2021.
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 2 of 10 PageID 2




      2.    Plaintiff, JUANA RUIZ, alleges a claim for negligence against

Walmart as a result of injuries she allegedly sustained on June 10, 2019, after

slipping and falling while in the store at the Walmart store located at 9885

Collier Blvd., Naples, Florida, 34114. (Ex. A.)

      3.    Plaintiff’s Complaint is removable based on diversity of citizenship

of the parties and because the claimed amount in controversy is in excess of

$75,000.00 exclusive of interest, attorney’s fees, and costs.

      4.    Walmart attaches hereto and makes a part of this notice a copy of

the process, pleadings, and other papers filed in the 20th Judicial Circuit of

the State of Florida in and for Collier County together with a docket sheet from

the Clerk of the Court. (Attached as Composite Exhibit B.)

      5.    Walmart reserves the right to raise all defenses and objections in

this action after the action is removed to this Court.

                        II.    REMOVAL IS TIMELY

      6.    In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice

of Removal within thirty (30) days of the date that it received Plaintiff’s

Response to Walmart’s Request for Admission in which Plaintiff Admitted that

she is seeking total alleged damages against Walmart that exceeds $75,000

exclusive of interest, costs, and attorneys’ fees. Plaintiff’s Response to

Walmart’s Request for Admission are the first “other papers” received after the

filing of this action, from which it could be ascertained that the case is one that
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 3 of 10 PageID 3




was removable. The thirty (30) day period commenced on May 25, 2021 when

Plaintiff filed this response. (See Walmart’s Request for Admission, attached

as Exhibit C, and Plaintiff’s Response to Walmart’s Request for Admission,

attached as Exhibit D.)

      7.     Venue exists in the United States District Court for the Middle

District of Florida, because the 20th Judicial District in and for Collier County,

where Plaintiff filed her state court Complaint against Walmart, is located

within the Middle District of Florida.

  III.     THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      8.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have

original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is

between—citizens of different States.” This action satisfies the complete

diversity of citizenship requirement of 28 USC § 1332(a)(1).

      9.       Walmart Stores East, LP is a Delaware corporation that is a

publically traded company on the New York Stock Exchange and traded under

the symbol WMT. The principal place of business for Walmart Stores East, LP

is Bentonville, Arkansas. No publically traded entity owns more than 10% of

the company.

      10.    Hence, Defendant, Walmart Stores East, LP, is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 4 of 10 PageID 4




        11.   Plaintiff is a citizen of the State of Florida residing in Collier

County, Florida.

        12.   In her sworn Answers to Interrogatories, Plaintiff identifies her

place of residence to be in Naples, Florida, at the present time and for the past

eighteen years. (See Plaintiff’s Answers to Interrogatories, ¶¶ 3 & 10, attached

as Exhibit E.)

        13.   The 11th Circuit has held “citizenship is equivalent to ‘domicile’

for purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254,

1257 (11th Cir. 2002). Further, a “person’s domicile is the place of his true,

fixed, and permanent home and principal establishment, and to which he has

the intention of returning whenever he is absent therefrom.” Sunseri v. Macro

Cellular, 412 F. 3d 1247, 1249 (11th Cir. 2005) (quoting McCormick, 293 F.3d

at 1257–58).

        14.   Plaintiffs’ domicile in Naples, Florida is equivalent to her

citizenship for purposes of establishing diversity. McCormick, 293 F.3d at

1257.

        15.   Because there exists complete diversity between Plaintiff and

Walmart who are citizens of different states, and because the claimed amount

in controversy exceeds $75,000.00 exclusive of interest, fees, and costs, this

action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                     IV.   AMOUNT IN CONTROVERSY
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 5 of 10 PageID 5




        16. The claimed amount in controversy exceeds $75,000.00, exclusive

of attorney’s fees, costs and interest.

        17. Although Plaintiff’s Complaint alleges simply that the negligence

action exceeds the State of Florida circuit court jurisdictional minimum—

“damages that exceed $30,000.00,” (Ex. A, ¶ 1)—a review of the full Complaint

and Plaintiff’s Response to Walmart’s Request for Admission indicates that the

claimed amount in controversy exceeds $75,000.00.

        18. Plaintiff alleges in her Complaint that as a direct and proximate

result of the negligence of Walmart, Plaintiff JUANA RUIZ “suffered bodily

injury and resulting pain and suffering, disability, disfigurement, mental

anguish, inconvenience, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, expense of additional

household related expenses, loss of earnings, the loss of the ability to earn

money, and aggravation of a previously existing condition. These loses are

either permanent or continuing and Plaintiff will suffer the losses in the

future.” (Ex. A.)

        19. According to Plaintiff’s Response to Walmart’s Request for

Admission, she is seeking total alleged damages against Walmart that exceeds

$75,000.00, exclusive of interests, costs and attorneys’ fees. (Ex. D).
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 6 of 10 PageID 6




       20. Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum,

Plaintiff’s Response to Request for Admissions indicate that Plaintiff’s claimed

damages exceed the jurisdictional minimum in this Court of $75,000.00.

See Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK, 2014 WL 2003116, at

*2 (M.D. Fla. May 15, 2014) (Plaintiff’s Response to Request for Admissions is

competent evidence of the amount in controversy.)

       21. Where, as here, a plaintiff makes “an unspecified demand for

damages in state court, a removing defendant must prove by a preponderance

of the evidence that the amount in controversy more likely than not exceeds

the . . . jurisdictional requirement.” Tapscott v. MS Dealer Service Corp., 77

F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen v.

Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

       22. “In the Eleventh Circuit, a district court may consider the

complaint and any later received paper from the plaintiff as well as the notice

of removal and accompanying documents when deciding upon a motion to

remand.” Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June

1, 2009) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th

Cir. 2007)). “Additionally, a district court may consider evidence outside of the

removal petition if the facts therein existed at the time of removal.” Id. (citing
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 7 of 10 PageID 7




Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski

v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000).

       23. When considering all of the information, including the allegations

in the Complaint, Plaintiff’s alleged injuries, and Plaintiff’s Response to

Request for Admissions, the amount in controversy exceeds the requisite

$75,000.00. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010)

(“[C]ourts may use their judicial experience and common sense in determining

whether the case stated in a complaint meets federal jurisdictional

requirements.”). “Although separately the allegations in the Complaint, the

medical information, and Plaintiff’s discovery responses would not prove by a

preponderance of the evidence that more than $75,000, is in controversy,

together they suffice.” Stephenson v. Amica Mutual Insurance Company, No.

6:14-CV-978-ORL-37, 2014 WL 4162781, at *3 (M.D. Fla. Aug. 21,

2014) (footnotes omitted).

       24. In Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK, 2014 WL

2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant

established its burden of proving the amount in controversy exceeded

$75,000.00 where the plaintiff’s response to the defendant’s request for

admissions admitted the plaintiff was seeking damages in excess of

$75,000.00. Id. The court found that the defendant had established complete

diversity and that the amount in controversy exceeds the minimum
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 8 of 10 PageID 8




jurisdictional requirement; therefore, the court denied the plaintiff’s motion to

remand. Id. at *5.

       25. Additionally, the court has concluded that an affirmative response

to a request for admission may establish the amount in controversy. See,

e.g., Diaz v. Big Lots Stores, Inc., Case No. 5:10–cv–319, 2010 WL 6793850,

at*3 (M.D. Fla. Nov. 5, 2010). In Diaz, the removing defendant properly

established the amount in controversy by showing an admission from the

plaintiff admitting the damages exceeded the jurisdictional amount. Id.

       26. Here, Plaintiff’s alleged damages as admitted in her Response to

Walmart’s Request for Admission alone exceed the jurisdictional minimum of

this court, and thus Walmart has established its burden of proving the amount

in controversy exceeds $75,000.00.

                            V.     CONCLUSION

      Because there exists complete diversity between Plaintiff and Walmart

who are citizens of different states, and because the amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is

removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this

Notice of Removal, Walmart will promptly give written notice to Plaintiff,

through her attorneys of record, and the Clerk of the Circuit Court for the 20th

Judicial Circuit in and for Collier County, Florida.
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 9 of 10 PageID 9




      WHEREFORE,           Defendant,     WALMART      STORES       EAST,   LP,

respectfully requests the Notice of Removal be accepted as good and sufficient

as required by law, and that the aforesaid action, Case No. 2021-CA-893, on

the docket of the Court for the 20th Judicial Circuit in and for Collier County,

Florida, be removed from that Court to the United States District Court for the

Middle District of Florida, and that this Court assume full and complete

jurisdiction thereof and issue all necessary orders and grant all general

equitable relief to which Walmart is entitled.

                                          Respectfully submitted,

                                           /s/ Amanda J. Sharkey Ross
                                          Amanda J. Sharkey Ross
                                          John M. Marra


      HEREBY CERTIFY that on June 9, 2021 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to the following.

Benjamin D. Lusk, Esquire
Lusk, Drasites & Tolisano, P.A.
Post Office Box 151207
Cape Coral, Florida 33915-1207
Telephone (239) 574-7442
Fax (239) 772-0318
blusk@ldtlaw.com
stephanie@ldtlaw.com
rose@ldtlaw.com
Attorneys for Plaintiff
Case 2:21-cv-00451-JLB-MRM Document 1 Filed 06/09/21 Page 10 of 10 PageID 10




this 9th day of June, 2021.

                                  HENDERSON, FRANKLIN, STARNES &
                                  HOLT, P.A.
                                  Attorneys for Defendant, Walmart Stores East,
                                  LP
                                  Post Office Box 280
                                  1715 Monroe Street
                                  Fort Myers, FL 33902-0280
                                  Telephone (239) 344-1249
                                  Facsimile (239) 344-1542

                                  By: /s/ Amanda J. Sharkey Ross
                                      AMANDA J. SHARKEY ROSS, ESQUIRE
                                      Florida Bar No. 598666
                                      amanda.ross@henlaw.com
                                      tracey.salerno@henlaw.com
                                      JOHN M. MARRA, ESQUIRE
                                      Florida Bar No. 1025227
                                      john.marra@henlaw.com
                                     susan.peters@henlaw.com
